Citation Nr: 0726209	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-38 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to a low back 
disability or to the service-connected cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to October 
1988, with additional service in the Reserves and the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a low back 
disability and for an acquired psychiatric disability, to 
include as secondary to a low back disability or to the 
service-connected cervical spine disability.  In May 2007, 
the veteran testified before the Board at a hearing that was 
held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that he initially injured his low back 
during basic training and that this injury never completely 
resolved but was instead aggravated as a result of the 
remainder of his period of active service and time in the 
Reserves and National Guard.  

The veteran's service medical records reflect that he 
reported to sick call in May 1984 and was noted to be 
"still" complaining of back pain.  He again reported to 
sick call with complaints of back pain in August 1986 and 
November 1987.  On those occasions he was assessed with 
lumbar strain.  The veteran asserts that he complained of low 
back pain on examination prior to his separation from 
service.  This report of examination, and the veteran's 
report of examination on entrance into service, however, have 
not been associated with the claims file.  Thus, it appears 
that some of the veteran's service medical records are 
outstanding.  Similarly, medical records associated with the 
veteran's service in the Reserves and the National Guard 
appear to be outstanding.  In a November 2003 statement, the 
veteran reported that he had service in the Army Reserves 
from approximately December 1988 to 1995, and service in the 
National Guard from 1995 to September 2002.  It does not 
appear that records associated with this service have yet 
been requested.  Because VA is on notice that there are VA 
records that may be applicable to the veteran's claim for 
service connection and because these records may be of use in 
deciding the claim, these records are relevant and an attempt 
to obtain them should be made.  38 C.F.R. § 3.159(c)(2) 
(2006); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

It additionally appears that private treatment records 
associated with the veteran's claim for service connection 
for an acquired psychiatric disorder remain outstanding.  In 
May 2007 testimony before the Board, the veteran reported 
that he had recently received treatment from a private 
psychiatrist who had diagnosed him with depression secondary 
to his physical disabilities.  The veteran additionally 
testified that these records had not yet been associated with 
the claims file.  Because these records are applicable to the 
veteran's claim for service connection and may be of use in 
deciding the claim, these records are relevant and an attempt 
to obtain them should be made.

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran's post-service medical records reflect complaints and 
assessments of anxiety and depression secondary to both his 
low back and general health, including pain associated with 
his service-connected cervical spine disability.  In this 
case, a VA examiner has not yet had the opportunity to review 
the veteran's claims file and make a determination as to 
whether the veteran has a psychiatric disorder that is in any 
part attributable to pain associated with a service-connected 
disability.  Because a review of the record reflects that the 
veteran has been diagnosed with many nonservice-connected 
disabilities which cause him pain, the Board finds that a 
remand for an examination and opinion addressing whether any 
psychiatric disorder is attributable to or aggravated 
specifically by any service-connected disability is necessary 
in order to fairly decide the merits of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center, or any other 
appropriate service department offices, 
to verify all of the dates of the 
veteran's periods of active and 
inactive duty for training in the 
Reserves and the National Guard.  Also 
request that a search be conducted for 
all medical records pertaining to the 
veteran during his Reserve and National 
Guard service, and for the reports of 
examination on the veteran's entrance 
and separation from active duty.  If 
more details are required to conduct 
such a search, ask the veteran to 
provide the necessary information.  The 
results of these requests, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran should be informed of any 
negative results.

2.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for psychiatric disorders.  
All attempts to secure these records 
must be documented in the claims 
folder.

3.  If the clinical records associated 
with the veteran's periods of service 
in the Reserves and the National Guard 
demonstrate complaints or treatment for 
low back pain, schedule the veteran for 
an orthopedic examination to determine 
the etiology of the veteran's current 
low back disability, to include whether 
any pre-existing back injury was 
aggravated or permanently worsened as a 
result of the veteran's service in the 
Reserves or National Guard.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's report 
should set forth all current 
complaints, findings and diagnoses.  If 
necessary, the examiner should 
reconcile his or her opinion with the 
October 2006 opinion finding no 
relationship between the veteran's 
period of active service and his 
current disability.  The rationale for 
all opinions must be provided.

4.  Schedule the veteran for a 
psychiatric examination for the purpose 
of ascertaining whether any current 
psychiatric disorder is in any part 
attributable to or aggravated 
specifically by a service-connected 
disability.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed.  The examiner should 
provide opinions as to the following 
question:

Is it as likely as not (a 50 percent 
probability or greater) that any 
current psychiatric disorder is in 
any part attributable to or 
aggravated by a service-connected 
disability?  

The examiner should provide the 
rationale for the opinions provided.  
If necessary, the examiner should 
reconcile his or her opinions with all 
other opinions of record.

5.  Then, readjudicate the veteran's 
claims for service connection for a low 
back disability and for an acquired 
psychiatric disability, to include as 
secondary to a low back disability or 
to the service-connected cervical spine 
disability.  If any decision remains 
adverse to the appellant, provide the 
appellant and his representative with a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



